UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2843



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

AUGUSTINE PEREZ,

                                               Claimant - Appellant,

          and

$15,716.00 IN U. S. CURRENCY,

                                                           Defendant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. James C. Turk, District Judge.
(CA-90-4-L)

Submitted:   September 24, 1996           Decided:   October 10, 1996


Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Augustine Perez, Appellant Pro Se. Ray B. Fitzgerald, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's orders granting

the Government's motion for forfeiture of property and denying

Appellant's motion for reconsideration. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. United
States v. Perez, No. CA-90-4-L (W.D. Va. Sept. 6 & 28, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3